

SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (as the same may be amended, modified or supplemented
from time to time, the “Agreement”) is made and entered into in New York, New
York, this 28th day of January, 2009, by and between Optionable, Inc., a
Delaware corporation (including its successors, the “Corporation”), and Edward
J. O’Connor (“EJO”).


WHEREAS, EJO is a co-founder of the Corporation, is currently the only
co-founder serving as an officer or director of the Corporation and has served
as a director and an officer of the Corporation continuously since its
inception, and currently serves as the Corporation’s President and a director;


WHEREAS, the Corporation has determined that EJO’s continued cooperation will be
essential to its defense of claims brought by the CFTC against the Corporation
and any claims that may be brought against the Corporation by one or more
individual private plaintiffs;


WHEREAS, EJO has indicated his desire to resign from his position as the
President of the Corporation, subject to the terms and conditions of this
Agreement, and the Corporation has indicated its willingness, subject to the
terms and conditions of this Agreement (including, Section 8(a) hereof), to
accept EJO’s resignation;


WHEREAS, in connection with his resignation as the President of the Corporation,
EJO has agreed to accept a substantial reduction in his annual compensation;


WHEREAS, EJO is currently entitled to indemnification by the Corporation to the
maximum extent permissible under applicable law;


WHEREAS, the parties have agreed that EJO’s resignation of his role as the
President of the Corporation shall be effective as of January 28, 2009
(the "Effective Date");


WHEREAS, EJO and the Corporation wish to set forth their respective rights and
obligations with respect to the termination of EJO’s role as President;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows:


1. Resignation; Director Status Unaffected.  The parties hereby agree that the
employment arrangement between EJO and the Corporation pursuant to which EJO
serves as the Corporation’s President is terminated as of the Effective Date.
Except as expressly provided in this Agreement, all rights and obligations of
EJO and the Corporation with respect to EJO's employment as the President of the
Corporation are duly and effectively terminated as of the Effective Date.  After
the Effective Date, EJO agrees to cooperate with the Corporation as is
reasonably necessary to assist on transitional issues.  EJO shall remain in his
role as a director of the Corporation until such time as his successor is duly
nominated and qualified.


 
 

--------------------------------------------------------------------------------

 
2. Severance Payment; COBRA Benefits.  Except as provided or referenced herein,
or under applicable law, EJO will not be eligible for any compensation or
employer-sponsored benefits after the Effective Date, other than a monthly
severance payment of $2,083.33 (net of applicable withholding), payable on or
before the 15th of each month (starting with February 15, 2009) for twelve
consecutive months.  EJO shall be entitled to continue his participation in any
health insurance plan in which he participated immediately prior to the
Effective Date to the maximum extent permissible under COBRA.


3. Corporation Property. EJO warrants that he has returned to the Corporation;
or will return to the Corporation on or before the Effective Date, all credit
cards, computers, telecommunications equipment and keys. Notwithstanding
anything to the contrary in this Section 3, for so long as EJO is a member of
the Corporation’s Board of Directors and, should EJO no longer be such a member,
for so long as the Board of Directors permit, EJO shall (a) retain one computer
already in his home, (b) retain the mobile phone already in his possession as of
the date of this Agreement and (c) be fully reimbursed by the Corporation for
the phone service and usage bills and fees associated with such mobile
phone.  As of the Effective Date, EJO agrees that he shall not represent to any
third party that he is acting as an officer of the Corporation.  The foregoing
limitations, however, shall in no way interfere or restrict his: (i) full
discharge of his duties as a director of the Corporation for such time as he
remains a director of the Corporation, (ii) defense of, or other participation
in, any claims, proceedings, suits actions, investigations, disputes or similar
matter to which he is currently, or may become after the Effective Date (whether
individually or as an agent of the Corporation), a party.


4.  Non-Compete.


a. EJO shall not, for a one (1) year period commencing on the Effective Date,
directly or indirectly, (a) be employed by, engage in or participate in the
ownership, management, operation or control of, or act in any advisory or other
capacity for, any Competing Entity which conducts its business within the
Territory (as the terms Competing Entity and Territory are hereinafter defined);
provided, however, that notwithstanding the foregoing, EJO may make solely
passive investments in any Competing Entity the common stock of which is
"publicly held" and of which EJO shall not own or control, directly or
indirectly, in the aggregate securities which constitute five percent (5%) or
more of the voting rights or equity ownership of such Competing Entity, (b)
solicit or divert any business or any customer from the Corporation or assist
any person, firm or corporation in doing so or attempting to do so, (c) cause or
seek to cause any person, firm or corporation to refrain from dealing or doing
business with the Corporation or assist any person, firm or corporation in doing
so or (d) solicit for employment, or advise or recommend to any other person
that they employ or solicit for employment or retention as an employee or
consultant, any person who is an employee of, or exclusive consultant to, the
Corporation.  For purposes of this Section 4, the term "Competing Entity", shall
mean any entity which is presently or hereafter engaged in the business
of providing to third parties products or services similar to those provided by
the Corporation as of the Effective Date. The term "Territory" shall mean North
America. Notwithstanding anything in the above to the contrary, EJO may engage
in the activities Set forth in this Section 4 hereof with the prior
written consent of the Corporation, which consent may be withheld in the
Corporation’s sole discretion.  For avoidance of doubt, the Corporation is not
engaged in the business of commodities trading.


 
 

--------------------------------------------------------------------------------

 
b. EJO acknowledges and agrees that the covenants set forth in this Section 4
are reasonable and necessary in all respects for the protection of Corporation's
legitimate business interests (including without limitation Corporation's
confidential, proprietary information and trade secrets and client good-will,
which represents a significant portion of Corporation's net worth and in which
Corporation has a property interest). EJO acknowledges and agrees that, in the
event that he breaches any of the covenants set forth in this Section 4, the
Corporation shall be irreparably harmed and shall not have an adequate remedy
at law, and, therefore, in the event of such a breach, Corporation shall be
entitled to injunctive relief, in addition to (and not exclusive of) any other
remedies (including monetary damages) to which Corporation may be entitled under
law, without the necessity of proving damages or posting any bond in connection
therewith..  If any covenant set forth in this Section 4 is deemed invalid or
unenforceable for any reason, it is the parties' intention that such covenants
be equitably reformed or modified to the extent necessary (and only to such
extent) to render it valid and enforceable in all respects. In the event that
the time period and geographic scope referenced above is deemed unreasonable,
overbroad, or otherwise invalid, it is the Parties' intention that the enforcing
court shall reduce or modify the time period and/or geographic scope to the
extent necessary (and only to such extent) to render such covenants enforceable
in all respects.


5. Mutual Non-Disparagement:


EJO, solely on behalf of himself and his estate, and the Corporation, for itself
and on behalf of its officers, directors, partners, managers, members,
employees, agents, and attorneys, with regard to EJO and his employment with the
Corporation and his service to the Corporation, expressly acknowledge, agree,
and covenant that they will not make any statements, comments, or communications
that could constitute disparagement of one another or that may be considered to
be derogatory or detrimental to the good name or business reputation of one
another; provided, however, that the terms of this Section 5 shall not apply to
communications between EJO and his spouse, mental health professional, clergy,
or attorneys, to any statement, testimony or response he is asked to provide in
any legal or arbitral proceeding or investigation or to any statement he makes
to enforce or defend his rights under this Agreement.  Similarly, the terms of
this Section 5 shall not apply to communications between the Corporation and its
attorneys, to any statement, testimony or response any of its agents is asked to
provide in any legal or arbitral proceeding or investigation or to any statement
any of its agents makes to enforce or defend the Corporation’s  rights under
this Agreement.  Where applicable, this mutual non-disparagement covenant
applies to any public or private statements, comments, or communications in any
form, whether oral, written, or electronic. The parties further agree that they
will not in any way solicit any such statements, comments, or communications.


 
 

--------------------------------------------------------------------------------

 
6. Mutual Release


a. EJO, for himself and his estate, hereby releases, waives and forever
discharges and agrees to indemnify and hold the Corporation and its officers,
directors, shareholders, agents, successors and assigns harmless from any and
all of EJO’s claims and causes of action, any demands, liens, agreements,
promises, suits, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities from intentional infliction of emotional harm
or distress, discrimination, harassment and/or retaliation solely on account of
age, sex, sexual orientation, race, color, religion, marital status, disability,
height, weight, national origin, or any other classification recognized under
any law, or violations of the Civil Rights Act of 1866, as amended, the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Age Discrimination in Employment act of 1967, as amended, the Americans with
Disabilities Act of 1990, the Rehabilitation At of 1973, as amended, the Older
Workers Benefit Protection Act, as amended, the Medical Leave Act of 1993, as
amended, or the Elliott-Larsen Civil Rights Act, whether known or unknown,
suspected or unsuspected, fixed or contingent, concealed or hidden, arising from
the beginning of time to the date of this Agreement, but expressly excluding
EJO’s rights and the Corporation’s obligations under this Agreement and
expressly excluding the right of EJO to indemnification or other benefit for any
act or omission in connection with his service as an officer and a director of
the Corporation.  EJO’s release pursuant to this Section 6(a) includes, without
limitation, any facts or circumstances arising out of or in any way connected
with any federal, state, local or municipal constitution, statute, ordinance,
executive order, regulation, or the common law relating to employment
discrimination, or claims growing out of any legal restrictions on the rights of
the Corporation to discharge its employees, that EJO now has or claims to have,
or which EJO heretofore had, or which EJO may have or claim to have at any time
hereafter, and EJO expressly waives any and all remedies that may be available
thereunder.  EJO EXPRESSLY ACKNOWLEDGES THAT THE CONSIDERATION SET FORTH IN THIS
AGREEMENT CONSTITUTES AND THE OTHER AGREEMENTS HEREUNDER CONSTITUTE ADEQUATE AND
SUFFICIENT CONSIDERATION FOR THE FOREGOING RELEASE.


b. The Corporation, to the maximum extent pursuant to applicable law, hereby
releases, waives and forever discharges and agrees to indemnify and hold EJO
harmless from any and all of the Corporation’s claims and causes of action, any
demands, liens, agreements, promises, suits, obligations, controversies, debts,
costs, expenses, damages, judgments, orders and liabilities of whatever kind or
nature at law, equity or otherwise, whether known or unknown, suspected or
unsuspected, fixed or contingent, concealed or hidden, arising from the
beginning of time to the date of this Agreement, but expressly excluding any
release that would be expressly unenforceable under applicable law and expressly
excluding the Corporation’s rights and EJO’s obligations under this Agreement.


 
 

--------------------------------------------------------------------------------

 
7. Confidentiality .


a.  The parties hereto agree that the terms and conditions of this Agreement are
confidential and further agree that they shall not divulge the terms of this
Agreement to third parties generally, except as required by applicable law or to
enforce this Agreement or to defend against a claim related thereto and except
that the parties may reveal such terms to their respective accountants, legal
counsel and other professional advisors. In the event this covenant of
confidentiality is breached, the Corporation and EJO will have and may pursue
legal remedies for any damage arising from a breach of this provision. The
parties agree that any press release or other public disclosure relating to the
contents of this Agreement shall be mutually acceptable to both parties hereto.
Notwithstanding the foregoing, the Corporation shall be under no obligation to
reach agreement with EJO on the contents of any such public announcement or
disclosure required by applicable law, rule or regulation, including, but not
limited to, any public announcement or disclosure required by federal or state
securities laws, rules or regulations. Notwithstanding the above, the parties
may make any disclosure required by law, subpoena, regulation or governing
authority, including disclosure required by a self-regulatory organization such
as the NASD or the Securities and Exchange Commission and to their respective
lawyers and accountants.


b.  EJO possesses and will continue to possess information that has been
created, discovered, or developed by, or otherwise become known to, EJO
(including, without limitation, information created, discovered, developed or
made known by EJO during the period of or arising out of EJO’s affiliation with
the Corporation, whether before or after the date hereof) or in which property
rights have been or may be assigned or otherwise conveyed to the Corporation,
information which has commercial value in the business in which the Corporation
is engaged and is treated by the Corporation as confidential.  All such
information is hereafter called “Proprietary Information”, which term, as used
herein, shall also include, but shall not be limited to, systems, processes,
formulae, data, functional specifications, computer programs, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, strategies, forecasts, new products, unpublished financial
statements, budgets, projections, licenses, prices, costs, customer and supplier
lists, and information concerning the levels and kinds of business transacted by
or with customers and suppliers.  Proprietary Information has been obtained and
developed by the Corporation at its sole expense and is the sole and exclusive
property of the Corporation.  EJO neither has nor shall have any right, title or
interest herein.  EJO hereby assigns to the Corporation any rights he may have
or acquire in Proprietary Information.  EJO agrees that at all times after the
Effective Date he will not, directly or indirectly, use, divulge, furnish or
make accessible to anyone, for any purpose whatsoever, any Proprietary
Information of the Corporation, unless and to the extent that the Proprietary
Information becomes generally know to and available for use by the public other
than as a result of EJO’s acts or omissions to act.


 
 

--------------------------------------------------------------------------------

 
 
 
8.  Cooperation; Indemnification.


a.  EJO agrees to give reasonable cooperation, at the Corporation's request, in
any pending or future litigation, regulatory proceeding or arbitration brought
against the Corporation or any of its affiliates and in any investigation the
Corporation or any of its affiliates may conduct. EJO shall be reimbursed for
all time spent, after the Effective Date, at an hourly rate of $500 per hour.
The Corporation shall reimburse EJO for all expenses reasonably incurred by him
in compliance with this Section 8. Furthermore, EJO agrees, in the event he
receives a court or administrative order, subpoena, request for interview or
similar demand regarding the Corporation, including, but not limited to, from a
regulatory or law enforcement agency, he shall, except to the extent he is
advised not to do so by his legal counsel, immediately inform the Corporation in
writing of his receipt of such subpoena request or similar demand.


b. The Corporation agrees to cause its employees, officers, directors, agents
and other representatives to give reasonable cooperation, at EJO’s request, in
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, formal or informal investigative or other), whether
instituted by the any governmental agency, the NASD, NYSE, SEC, stockholder of
the Corporation, or any other party, or any inquiry or investigation that EJO in
good faith believes might lead to the institution of any such action, suit or
proceeding (“Claims”) brought against EJO.


c. The Corporation shall, to the fullest extent permitted by applicable law,
indemnify EJO if he is, or is threatened to be, made a party to any threatened,
pending or completed Claim, by reason of the fact that he is or was, a director
or officer of the Corporation, or is or was serving, as a director, officer or
trustee of, or in a similar capacity with, another corporation, partnership,
joint venture, trust or other enterprise (including any employee benefit plan),
or by reason of any action alleged to have been taken or omitted in such
capacity, against all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by or on behalf of
EJO in connection with such action, suit or proceeding and any appeal
therefrom.  The  Corporation shall pay in advance of the final disposition of
such matter any expenses (including reasonable attorneys’ fees) incurred by EJO
in defending a civil, criminal, regulatory, administrative or investigative
action, suit, proceeding or investigation or any appeal therefrom; provided,
however, that the payment of such expenses incurred by EJO in advance of the
final disposition of such matter shall be made only upon receipt of an
undertaking by EJO to repay all amounts so advanced in the event that it shall
ultimately be determined that he is not entitled to be indemnified by the
Corporation as authorized in this Agreement, which undertaking shall be accepted
without reference to his financial ability to make such repayment.  In any suit
brought by EJO to enforce a right to indemnification or to an advancement of
expenses hereunder, or by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that EJO is not
entitled to be indemnified, or to such advancement of expenses, under this
Agreement or otherwise shall be on the Corporation, and absent a final
determination in favor of the Corporation, the Corporation shall be further
obligated to pay or reimburse (including through the advancement of expenses
described herein) EJO for the fees (including attorneys’ fees) he incurs to
enforce or defend his rights hereunder.  The Corporation shall not indemnify EJO
if he is seeking indemnification in connection with a proceeding (or part
thereof) initiated by him (other than as a cross-claim, counterclaim or third
party claim or to enforce or defend his rights under this Agreement) unless the
initiation thereof was approved by the Board of Directors of the
Corporation.  In addition, the Corporation shall not indemnify EJO to the extent
he is reimbursed from the proceeds of insurance, and in the event the
Corporation makes any indemnification payments to him and he is subsequently
reimbursed from the proceeds of insurance, EJO shall promptly refund such
indemnification payments to the Corporation to the extent of such insurance
reimbursement.  All determinations hereunder as to EJO’s entitlement to
indemnification or advancement of expenses shall be made in each instance by a
court of competent jurisdiction.  The indemnification rights provided herein (a)
shall not be deemed exclusive of any other rights to which EJO may be entitled
under any law, agreement or vote of stockholders or disinterested directors or
otherwise, and (b) shall inure to the benefit of his heirs, executors and
administrators.


 
 

--------------------------------------------------------------------------------

 
d. The Corporation shall maintain, at all times from the Effective Date and
thereafter so long as EJO shall be subject to any possible Claim, by reason of
the fact that EJO was serving as either an officer or a director of the
Corporation, liability insurance (such as Directors’ and Officers’ liability
insurance) of such scope and coverage amounts as the Corporation certifies to
EJO is sufficient to reasonably ensure that it will be able to fully honor its
obligations to EJO under Section 8 of this  Agreement and any similar right that
EJO may have under the Corporation’s bylaws or under applicable law.  If EJO
provides an evaluation by a third party insurance consultant that either the
scope, coverage levels, or both, are materially deficient to enable the
Corporation to reasonably ensure that it will be able to fully honor its
obligations to EJO under Section 8 of this Agreement, then the Corporation and
EJO shall use commercially reasonable efforts to reconcile any such
discrepancies within ten business days of notice from EJO to the
Corporation.  If the parties are unable to reach a mutually satisfactory
conclusion, the dispute shall be resolved as set forth in Section 18 of this
Agreement.  If EJO is the substantially prevailing party in such arbitration or
other resolution of a dispute contemplated by the preceding two sentences, then
the Corporation shall reimburse EJO for all fees (including attorneys’ fees) and
expenses he incurred to obtain such evaluation and all fees (including
attorneys’ fees) and expenses he incurred to resolve any dispute with the
Corporation or to enforce his rights under this sentence.  EJO’s right to
contest the certification set forth in this paragraph 8(d) shall be exercisable
no more frequently than annually, unless timeliness or the interests of justice
otherwise require, or unless the Corporation changes liability insurance
carriers during such twelve month period.


e.  The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


 
 

--------------------------------------------------------------------------------

 
9. Acknowledgement of Consideration. EJO acknowledges that the only
consideration that he has received for executing this Agreement is the
consideration set forth in this Agreement and that no other promise, inducement,
threat, agreement or understanding of any kind or description has been made with
or to EJO by the Corporation to cause him to agree to the terms of this
Agreement.


10. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given; (ii) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and telephonic confirmation of receipt is obtained
promptly after completion of transmission; (iii) on the day after delivery to
Federal Express or similar overnight courier or the Express Mail service
maintained by the United States Postal Service; or (iv) on the fifth day after
mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid and properly addressed, to the
party as follows:


If to the Corporation to:


Optionable, Inc.
________________
________________
Attention:
Fax No.


If to EJO to:


Mr. Edward J. O’Connor






or at such other place as may be designated by a party in writing by like
notice.


11. Further Assurances  Each of the parties hereto shall execute and deliver any
and all additional papers, documents, and other assurances, and shall do any and
all acts and things reasonably necessary in connection with the performance of
their obligations hereunder and to carry out the intent of the parties hereto.


12. Headings  The section headings contained herein are for convenience only and
shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


13. Counterparts.  This Agreement may be executed in counterparts, it being
understood that such counterparts, taken together, shall constitute but one and
the same agreement.  A facsimile signature shall constitute an original
signature.


 
 

--------------------------------------------------------------------------------

 
14. Governing Law, Venue, Waiver of Jury Trial   This Agreement shall be
governed by and construed and enforced in accordance with the laws of the New
York (regardless of the laws that might be applicable under principles of
conflicts of law) as to all matters, including but not limited to, matters of
validity, construction, effect and performance. The parties hereto hereby
consent to the exclusive jurisdiction of the United States District Court for
the Southern District of New York, and waive any contention that such court is
an improper venue for the enforcement of this Agreement.  Each of the parties
irrevocably waives any right it may have to a trial by jury in any such action,
suit or proceeding.


15. Entire Agreement   This Agreement sets forth the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings among the parties pertaining to the subject matter
hereof, whether oral, implied or written.  There are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth or incorporated herein.


16. Interpretation. The division of this Agreement into Sections, and
subsections and the insertion of headings are for convenience of reference only
and will not affect its construction or interpretation.  Terms of gender will be
deemed interchangeable, as will singular and plural terms, in each case, unless
the context otherwise requires.


17. No Amendment/Waiver.  This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties expressly indicating the parties’ intention to so amend
or modify this Agreement.  Any such amendment, modification or waiver shall be
effective only in the specific instance and for the purpose for which it was
given.


18. Arbitration.  Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration in New York City which shall be in
accordance with the rules and procedures of the American Arbitration Association
as such rules and procedures shall be in effect on the date of delivery of
demand for arbitration.  The arbitration of such issues, including the
determination of the amount of any damages suffered by either party hereto by
reason of the acts or omissions of the other, shall be to the exclusion of any
court of law.  The decision of the arbitrators or a majority of them shall be
final and binding on both parties and their respective heirs, executors,
administrators, successors and assigns.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction.  There shall be
three arbitrators, one to be chosen directly by each party at will and the third
arbitrator to be selected by the two arbitrators so chosen.  All costs of the
arbitration, including the cost of the third arbitrator, the record or
transcripts thereof, if any, administrative fees, fees and expenses incurred by
both parties (including attorneys’ fees) in connection with the arbitration or
any proceeding related thereto or any settlement thereof, and all other fees and
costs shall be borne by the Corporation; provided, that if the arbitrators
determine that EJO has breached his obligations under this Agreement and that
the Corporation is not in breach of any of its obligations under this Agreement,
then EJO shall be responsible for paying his own costs and expenses in
connection with the arbitration.  Nothing contained herein shall be construed or
interpreted to preclude the Corporation prior to, or pending the resolution of,
any matter subject to arbitration from seeking injunctive relief in any court
for any breach or threatened breach of any of EJO’s agreements in this
Agreement.


 
 

--------------------------------------------------------------------------------

 
19. Non-Assignability.  The obligations of EJO and the Corporation hereunder are
personal and may not be assigned or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.


20. Severability.  The various Sections of this Agreement are severable, and if
any Sections or an identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction, then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining Sections or identifiable parts thereof in this Agreement, and the
parties hereto agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement, to the extent required for the purposes of the
validity and enforcement hereof.  Notwithstanding the foregoing, if the
Corporation’s obligations set forth in Section 8 hereof are unenforceable for
any reason, EJO shall have the right to elect that this Agreement shall be
deemed null and void as of the Effective Date, and EJO shall be entitled to
indemnification for all damages, liabilities, costs and expenses (including
attorneys’ fees) he has incurred from and after the Effective Date pursuant to
or in reliance on this Agreement.


21. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.


22. Third Party Beneficiaries.   EJO’s estate and heirs are intended third party
beneficiaries of EJO’s rights and the Corporation’s obligations hereunder.




SIGNATURE PAGE FOLLOWS
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.



 

 
OPTIONABLE, INC.
         
By: /s/ Marc-Andre Boisseau
Name:Marc-Andre Boisseau
Title: CFO

 
 
 
I hereby submit my resignation as an employee and an officer of Optionable,
Inc., and agree to the terms, conditions and agreements set forth in this
Separation Agreement. To the extent that I am an officer or employee of any
entity affiliated with Optionable, Inc., I hereby resign all of such positions.


My signature below indicates that I have had at least 21 days to consider the
terms and conditions of this Separation Agreement and that I have been advised
to consult with an attorney prior to executing this Separation Agreement. I
understand that for a period of seven days following the execution of the
Separation Agreement, I may revoke this Separation Agreement by delivering a
written notice to the Corporation to that effect. Lastly, my signature below
indicates that I have carefully read and reviewed this Separation Agreement,
that I fully understand all of it’s terms and conditions and that, except as
provided herein, I have not relied upon any representations by the Corporation
or any of its affiliates, employees or agents concerning the terms of this
Separation Agreement, and execute and deliver this Separation Agreement freely
and voluntarily.


 

 
/s/ Edward J. O’Connor
Edward J. O’Connor